Brewster H. Jamieson, ABA No. 8411122
Hans N. Huggler, ABA No. 1505025
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907-264-3303
            907-264-3318
Facsimile: 907-276-2631
Email:      jamiesonb@lanepowell.com
            hugglerh@lanepowell.com
Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF ALASKA AT ANCHORAGE
 BERKSHIRE HATHAWAY
 HOMESTATE INSURANCE
 COMPANY,

                                  Plaintiff,      Case No. 3:20-cv-00145-TMB
                                                  ______________
 v.

 FISH OR CUT BAIT, LLC,                                   COMPLAINT FOR
                                                        DECLARATORY RELIEF
                               Defendant.

       Plaintiff Berkshire Hathaway Homestate Insurance Company (“Homestate”) pleads
and alleges as follows:
                                        I. PARTIES
       1.      Homestate is a corporation organized under the laws of Nebraska with its
principal place of business in Omaha, Nebraska. Homestate is licensed to sell insurance in
the State of Alaska. In this action, Homestate seeks a declaration of rights, duties, and
liabilities under a policy of insurance it issued to Defendant Fish or Cut Bait, LLC (“Fish or
Cut Bait”).
       2.      Fish or Cut Bait is a limited liability company created under the laws of the
State of Alaska. Fish or Cut Bait does business as Williwaw Social, the Alaska Burger
Company, Blues Central, and Steamdot Coffee at 609 F Street, Anchorage, AK 99501.



            Case 3:20-cv-00145-TMB Document 1 Filed 06/19/20 Page 1 of 7
                               II. JURISDICTION AND VENUE
        3.       Pursuant to 28 U.S.C. § 2201, the Court has subject matter jurisdiction over
this declaratory judgment action, because an actual justiciable controversy exists between
the parties within the Court’s jurisdiction. This action involves a dispute over whether a
Commercial Property insurance policy issued by Homestate to Fish or Cut Bait provides
coverage for food spoilage and lost business income Fish or Cut Bait asserts resulted from
the COVID-19 related restrictions on in-person dining in its establishments.
        4.       Pursuant to 28 U.S.C. § 1332(a), the Court has subject matter jurisdiction
over this action, because the amount in controversy, exclusive of all interest and costs,
exceeds $75,000 and the action is between citizens of different states.
        5.       By filing this action, Homestate consents to personal jurisdiction in Alaska.
        6.       The Court has personal jurisdiction over Fish or Cut Bait, because it is an
Alaska entity.
        7.       Pursuant to 28 U.S.C. § 1391, venue is proper, because Fish or Cut Bait
resides in Alaska.
                                        III. BACKGROUND
        8.       Homestate issued Commercial Property Insurance Policy No. 02PRM040317-
03 (the “Policy”), effective July 24, 2019 through July 24, 2020, identifying Fish or Cut
Bait LLC dba Williwaw; Blues Central; SteamDot as the insured. Among other things, the
Policy provides coverage for Business Income and Extra Expense, subject to stated
conditions, provisions, and exclusions up to a per-occurrence limit of $350,000. A
complete copy of the Policy is attached as Exhibit A.
        9.       On or about April 21, 2020, Fish or Cut Bait made a claim for coverage to
Homestate for “loss of product, spoilage, contamination cleanup recovery and extra
expense coverage related to Civil Authority to close due to contamination.” Fish or Cut
Bait asserts these losses are due to the prohibition on dine-in operations at restaurants in
Anchorage pursuant to the Municipality of Anchorage’s Proclamation of Additional
Emergency Order EO-01, issued March 16, 2020 and attached as Exhibit B, and the State

Complaint for Declaratory Relief
Berkshire Hathaway Homestate Ins. Co. v. Fish or Cut Bait, LLC (Case No. 3:20-cv-00145-TMB)   Page 2 of 7

             Case 3:20-cv-00145-TMB Document 1 Filed 06/19/20 Page 2 of 7
of Alaska’s Health Mandates of March 17, 2020 and March 27, 2020, attached as
Exhibit C.
        10.     At no time has Fish or Cut Bait asserted that its losses are the result of a
known COVID-19 contamination of its insured property.
        11.     Homestate denied Fish or Cut Bait’s claim by letter dated June 19, 2020,
attached as Exhibit D.
                               IV. RELEVANT POLICY TERMS
        12.     The Policy contains the following relevant conditions, provisions, and
exclusions. Homestate alleges that the Policy constitutes a single document to be read
together, and in affirmatively alleging certain terms here, does not waive its right to rely
on any and all terms of the Policy.

                          Business Personal Property Coverage Form

        A.      Coverage
                We will pay for direct physical loss of or damage to Covered
                Property at the premises described in the Declarations caused by or
                resulting from any Covered Cause of Loss.

        H.      Definitions

   *****

                2.      "Pollutants" means any solid, liquid, gaseous or thermal irritant or
                        contaminant, including smoke, vapor, soot, fumes, acids, alkalis,
                        chemicals and waste. Waste includes materials to be recycled,
                        reconditioned or reclaimed.

                  3.    "Stock" means merchandise held in storage or for sale, raw materials
                        and in-process or finished goods, including supplies used in their
                        packing or shipping.


              Business or Rental Income (And Extra Expense) Coverage Form

        A.      Coverage

Complaint for Declaratory Relief
Berkshire Hathaway Homestate Ins. Co. v. Fish or Cut Bait, LLC (Case No. 3:20-cv-00145-TMB)   Page 3 of 7

             Case 3:20-cv-00145-TMB Document 1 Filed 06/19/20 Page 3 of 7
                We will pay for the actual loss of Business or Rental Income you
                sustain due to the necessary "suspension" of your "operations" during
                the "period of restoration". The "suspension" must be caused by direct
                physical loss of or damage to Covered Property under this policy at
                premises which are described in the Declarations and for which a
                Business Income Limit of Insurance is shown in the Declarations. The
                loss or damage must be caused by or result from a Covered Cause of
                Loss. With respect to loss of or damage to personal property in the
                open or personal property in a vehicle, the described premises include
                the area within 100 feet of the site at which the described premises are
                located.

        *****

                4.      Additional Coverages

        *****

                        b.     Civil Authority
                        We will pay for the actual loss of Business or Rental Income
                        you sustain and necessary Extra Expense caused by action of
                        civil authority that prohibits access to the described premises
                        due to direct physical loss of or damage to property, other than
                        at the described premises, caused by or resulting from any
                        Covered Cause of Loss.

        *****

        H.      Definitions

        *****

                2.      "Pollutants" means any solid, liquid, gaseous or thermal
                        irritant or contaminant, including smoke, vapor, soot, fumes,
                        acids, alkalis, chemicals and waste. Waste includes materials
                        to be recycled, reconditioned or reclaimed.

        *****
                                  Causes of Loss – Special Form

        A.      Covered Causes Of Loss


Complaint for Declaratory Relief
Berkshire Hathaway Homestate Ins. Co. v. Fish or Cut Bait, LLC (Case No. 3:20-cv-00145-TMB)   Page 4 of 7

             Case 3:20-cv-00145-TMB Document 1 Filed 06/19/20 Page 4 of 7
                When Special is shown in the Declarations. Covered Causes of Loss
                means Risks Of Direct Physical Loss unless the loss is:
                1.    Excluded in Section B., Exclusions; or
                2.    Limited in Section C., Limitations; that follow.
        B.      Exclusions
                1.    We will not pay for loss or damage caused directly or
                      indirectly by any of the following. Such loss or damage is
                      excluded regardless of any other cause or event that
                      contributes concurrently or in any sequence to the loss.
                      a.     Ordinance Or Law
                             The enforcement of any ordinance or law:
                             (1)    Regulating the construction, use or repair of any
                                    property; or
                             (2)    Requiring the tearing down of any property,
                                    including the cost of removing its debris.
                             This exclusion, Ordinance Or Law, applies whether the
                             loss results from:
                                     (a)    An ordinance or law that is enforced
                                            even if the property has not been
                                            damaged; or
                                     (b)    The increased costs incurred to comply
                                            with an ordinance or law in the course of
                                            construction, repair, renovation,
                                            remodeling or demolition of property, or
                                            removal of its debris, following a
                                            physical loss to that property.


                *****

                        c.       Governmental Action
                                 Seizure or destruction of property by order of
                                 governmental authority.

                                 But we will pay for loss or damage caused by or
                                 resulting from acts of destruction ordered by
                                 governmental authority and taken at the time of a fire to
                                 prevent its spread, if the fire would be covered under
                                 this Coverage Part.
                *****



Complaint for Declaratory Relief
Berkshire Hathaway Homestate Ins. Co. v. Fish or Cut Bait, LLC (Case No. 3:20-cv-00145-TMB)   Page 5 of 7

             Case 3:20-cv-00145-TMB Document 1 Filed 06/19/20 Page 5 of 7
                2.      We will not pay for loss or damage caused by or
                        resulting from any of the following:

                *****

                        b.       Delay, loss of use or loss of market.

                *****

                        l.       Discharge, dispersal, seepage, migration, release or
                                 escape of "pollutants" unless the discharge, dispersal,
                                 seepage, migration, release or escape is itself caused
                                 by any of the "specified causes of loss". But if the
                                 discharge, dispersal, seepage, migration, release or
                                 escape of "pollutants" results in a "specified cause of
                                 loss", we will pay for the loss or damage caused by
                                 that "specified cause of loss".


                *****

                3.      We will not pay for loss or damage caused by or resulting from
                        any of the following, 3.a. through 3.c. But if an excluded cause
                        of loss that is listed in 3.a. through 3.c. results in a Covered
                        Cause of Loss, we will pay for the loss or damage caused by
                        that Covered Cause of Loss.

                *****

                        b.       Acts or decisions, including the failure to act or decide,
                                 of any person, group, organization or governmental
                                 body.

        13.     Under “Covered Causes Of Loss,” the Policy Declaration Form shows
“Special.” The Policy Declaration Form also shows that Fish or Cut Bait’s Business
Personal Property coverage does not include “Stock.”
                             CLAIM FOR DECLARATORY RELIEF
        14.     The Policy does not provide coverage for claims that do not fall within its
scope of coverage. The Policy does not cover Fish or Cut Bait’s asserted spoilage losses

Complaint for Declaratory Relief
Berkshire Hathaway Homestate Ins. Co. v. Fish or Cut Bait, LLC (Case No. 3:20-cv-00145-TMB)   Page 6 of 7

           Case 3:20-cv-00145-TMB Document 1 Filed 06/19/20 Page 6 of 7
because “stock” is not covered property. The Policy does not cover Fish or Cut Bait’s
asserted business income losses because those losses did not result from “direct physical
loss of or damage to” property covered by the Policy or “by action of civil authority that
prohibits access to the described premises due to direct physical loss of or damage to [other]
property.”
        15.     In addition to the reasons coverage is not afforded under the Policy as stated
in the paragraph above, the Policy excludes certain losses. The Policy excludes coverage
of Fish or Cut Bait’s asserted losses because they arise from an ordinance or law regulating
the use of insured property, from loss of use of insured property, from seizure or destruction
of property by order of governmental authority, from loss of market, or from the acts or
decisions of a governmental body. To the extent Fish or Cut Bait experienced an actual
viral contamination of Covered Property, the Policy’s pollution exclusion also excludes
coverage for that loss.
        WHEREFORE, Homestate prays for the following relief:
        a.      That the Court declare that the Policy does not provide any coverage for Fish
or Cut Bait with regard to its claimed losses; and
        b.      That the Court award Homestate such additional monetary and declaratory
relief as it deems appropriate.

        DATED this 19th day of June, 2020.

                                                      LANE POWELL LLC
                                                      Attorneys for Plaintiff

                                                      By s/ Brewster H. Jamieson
                                                        Brewster H. Jamieson, ABA No. 8411122
                                                        Hans N. Huggler, ABA No. 1505025




Complaint for Declaratory Relief
Berkshire Hathaway Homestate Ins. Co. v. Fish or Cut Bait, LLC (Case No. 3:20-cv-00145-TMB)   Page 7 of 7

             Case 3:20-cv-00145-TMB Document 1 Filed 06/19/20 Page 7 of 7
